TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00361-CV


                                      In re Robert Galvin


                                         T. L., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




          FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY,
NO. D-1-FM-13-002211, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING




                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of T. L. The subject of this

proceeding is Robert Galvin, appellant’s attorney.

               Appellant filed her notice of appeal on June 4, 2014, and her brief was due July

14, 2014. On July 21, 2014, we ordered counsel to file appellant’s brief no later than August 5,

2014. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Robert Galvin shall appear in person before

this Court on Thursday, August 28, 2014, at 1:30 p.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why he should not be held in contempt and have
sanctions imposed for his failure to obey our July 21, 2014 order. This order to show cause will

be withdrawn and Galvin will be relieved of his obligation to appear before this Court as ordered

above if the Clerk of this Court receives appellant’s brief on or before August 26, 2014.

               It is ordered on August 12, 2014.



Before Justices Puryear, Pemberton and Field